DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s Request for continued Examination filed on September 26, 2022. 
Claims 1-3, and 6-7 have been amended. 
Response to Arguments
Applicant’s arguments, see Pg. 6, filed September 26, 2022, with respect to Claims 1-3 and 6-7 have been fully considered and are persuasive.  The objection of the claims has been withdrawn. Applicant has corrected the minor informalities. 
Applicant’s arguments, see Pg. 7-8, filed September 26, 2022, with respect to Claim 6 have been fully considered and are persuasive.  The 112(a) rejection of the claim has been withdrawn. Applicant has removed the subject matter that was not adequately described by the specification from the claim. 
Applicant's arguments filed September 26, 2022 have been fully considered but they are not persuasive. Regarding 112(b) rejection of claims 1-3 and 6, Applicant argues that the amendments have overcome the 112(b) rejection. However, the amendments to claims 1 and 6 recite new indefinite claim language.
Applicant’s arguments, see Pg. 8-10, filed September 26, 2022, with respect to claims 1-3 and 6 have been fully considered and are persuasive.  The 102 rejection of the claims has been withdrawn. Regarding claim 1, Applicant argues Kashiwagi fails to disclose “set, when the angle of the placement surface with respect to the horizontal plane is a first angle, a target value of the tilt angle of the compression plate to a first value, and set, when the angle of the placement surface with respect to the horizontal plane is a second angle being greater than the first angle, the target value of the tilt angle of the compression plate to a second value being greater than the first value”. This argument is persuasive. Kashiwagi discloses setting the angle of the compression paddle according to the angle of the capturing base in [0068]-[0069] but fails to disclose setting a target value to a first value and a second value. 
Regarding claim 6, Applicant argues Kashiwagi fails to disclose “calculate a distance between the compression plate and the breast placement stage based on a driving state of a compression plate moving mechanism and a driving state of the breast placement stage”. This argument is persuasive. Kashiwagi discloses detecting the tilt and timing in [0068] but fails to disclose calculating the distance based on the driving state of the compression plate and the breast placement stage. 
Regarding claim 7, Applicant argues that Kashiwagi fails to disclose “when the pressure detected by the pressure sensor is greater than a predetermined value, the compression plate to move toward the breast placement stage and gradually increases increase the tilt angle and then gradually decrease the tilt angle”. This argument is persuasive. Kashiwagi discloses detecting the pressure and adjusting tilt angle based on the pressure in [0068]-[0069] but fails to disclose adjusting the tilt angle when the pressure is greater than a predetermined value. Hanke teaches gradually adjust the tilt angle in Fig. 8-10 but fails to teach adjusting the angle based on the pressure. 
Claim Objections
Claim 6 is objected to because of the following informalities: 
Regarding claim 6, “the distance” in line 18 should be changed to “the calculated distance” in order to correct the antecedence. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “when the angle of the placement surface with respect to the horizontal plane is a first angle”, “a target value of the tilt angle of the compression plate to a first value”, “when the angle of the placement surface with respect to the horizontal plane is a second angle being greater than the first angle” and “the target value of the tilt angle of the compression plate to a second value being greater than the first value” render the claim indefinite. The claim recites limitations directed to “a first angle” in line 13, “a first value” in line 12, “a second angle” in line 16, and “a second value” in line 14. As currently written, the first angle, the second angle, the first value, and the second value in lines 23-26 are different from the ones recited in lines 12-16. The claims fails to particularly point out whether or not the first angle, the second angle, the first value, and the second value are referring to the same angle or values. The Examiner has interpreted the limitations as “when the angle of the placement surface with respect to the horizontal plane is the first angle”, “a target value of the tilt angle of the compression plate to the first value”, “when the angle of the placement surface with respect to the horizontal plane is the second angle being greater than the first angle” and “the target value of the tilt angle of the compression plate to the second value being greater than the first value”. Claims 2-3 are rejected by virtue of their dependency. 
Regarding claim 6, the limitation “driving state of a compression plate moving mechanism” renders the claim indefinite. As currently written, the claim recites a compression plate but fails to recite a compression plate moving mechanism. The moving mechanism is recited passively. The claim fails to recite that the apparatus further comprising a compression plate moving mechanism. The claims fails to particularly point out whether or not the compression plate moving mechanism is part of the claimed invention. The Examiner has interpreted the claim as apparatus comprising a compression plate moving mechanism and “driving state of the compression plate moving mechanism”. 

Allowable Subject Matter
Claim 7 is allowable.
Claims 1-3 and 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior arts are Kashiwagi (U.S. 2008/0080668) and Hanke (U.S. 2009/0323893).
Regarding claim 1, as best understood:
Kashiwagi discloses a mammography apparatus comprising: 
a breast placement stage (Fig. 1, 36) comprising a placement surface (Fig. 2, 34 placed on surface of 24) on which a breast is placed ([0041], compression of a breast against image capturing base);
 a compression plate (Fig. 1, 38) that compresses the breast placed on the breast placement stage ([0041], compression of a breast against image capturing base); 
a supporting arm (Fig. 1, 30) that supports the breast placement stage (Fig. 1, 36) in such a manner that the stage can be tilted ([0043], angular movement of imaging base); and 
processing circuitry ([0069], timing control unit having a compression plate turning motor) configured to:
control driving of the compression plate in such a manner that the breast placed on the breast placement stage tilted ([0069], compression plate tilting by turning motor) by the supporting arm is supported from below and compressed (Fig. 1, compression between plate and imaging base),
determine a tilt angle of the compression plate in accordance with a tilt angle of the breast placement stage ([0068]-[0069], tilt detection determines the angle of the stage and the compression plate is tilted to match the angle of the stage),
set the tilt angle of the compression plate to a first value ([0066]-[0068], compression plate is tilted based on the tilt of the capturing base) when an angle of the placement surface with respect to the horizontal plane makes a first angle ([0066]-[0068], compression plate is tilted based on the tilt of the capturing base),
set the tilt angle of the compression plate to a second value greater than the first value  ([0069]-[0071], the compression plate is tiled based on the incline of the capturing base) when the angle of the placement surface with respect to the horizontal plane (Fig.8, compression plate tilted) makes a second angle is larger than the first angle ([0069]-[0071], the compression plate is tilted based on the incline of the capturing base),
 set the tilt angle of the compression plate ([0069]-[0071], the compression plate is tilted based on the incline of the capturing base) such that, when the placement surface of the breast placement stage on which the breast is placed is tilted with respect to the horizontal plane (Fig. 6, 36 is tilted), the angle made by the compression plate and the breast placement stage at the time of pressing the breast becomes greater as the angle of the placement surface with respect to the horizontal plane becomes greater ([0068]-[0071], the compression plate is tilted based on the incline of the capturing base which is determined by the tilt detection sensor; the angle of compression plate would increase as the angle of the capturing base increases).
However, Kashawagi fails to disclose set, when the angle of the placement surface with respect to the horizontal plane is the first angle, a target value of the tilt angle of the compression plate to the first value, and set, when the angle of the placement surface with respect to the horizontal plane is the second angle being greater than the first angle, the target value of the tilt angle of the compression plate to the second value being greater than the first value.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the 112(b) rejection as set forth above. Claims 2-3 are indicated as allowable by virtue of their dependency. 
Regarding claim 6, as best understood:
Kashiwagi discloses a mammography apparatus comprising: 
a breast placement stage (Fig. 1, 36) comprising a placement surface (Fig. 2, 34 placed on surface of 24) on which a breast is placed ([0041], compression of a breast against image capturing base);
 a compression plate (Fig. 1, 38) that compresses the breast placed on the breast placement stage ([0041], compression of a breast against image capturing base); 
a supporting arm (Fig. 1, 30) that supports the breast placement stage (Fig. 1, 36) in such a manner that the stage can be tilted ([0043], angular movement of imaging base); and 
processing circuitry ([0069], timing control unit having a compression plate turning motor) configured to:
control driving of the compression plate in such a manner that the breast placed on the breast placement stage tilted ([0069], compression plate tilting by turning motor) by the supporting arm is supported from below and compressed (Fig. 1, compression between plate and imaging base),
determine a target value of a tilt angle of the compression plate in accordance with an angle of the placement surface with respect to a horizontal plane ([0068]-[0069], tilt detection determines the angle of the stage and the compression plate is tilted to match the angle of the stage),
cause the compression plate to move toward the breast placement stage in a state where the title angle is smaller than the target value ([0068]-[0069], tilt detection determines the angle of the stage and the compression plate is tilted to match the angle of the stage).
However, Kashawagi fails to disclose calculate a distance between the compression plate and the breast placement stage based on a driving state of a compression plate moving mechanism and a driving state of the breast placement stage; cause, when the calculated distance between the compression plate and the breast placement stage is greater than a predetermined value, the compression plate to move toward the breast placement stage in a state where the tilt angle is the target value, and when the calculated distance is equal to or less than the predetermined value, cause the compression plate to move toward the breast placement stage in a state where the tilt angle is smaller than the target value.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the 112(b) rejection as set forth above.
Regarding claim 7:
Kashiwagi discloses a mammography apparatus comprising: 
a breast placement stage (Fig. 1, 36) comprising a placement surface (Fig. 2, 34 placed on surface of 24) on which a breast is placed ([0041], compression of a breast against image capturing base);
 a compression plate (Fig. 1, 38) that compresses the breast placed on the breast placement stage ([0041], compression of a breast against image capturing base); 
a pressure sensor ([0068] and [0070], pressure sensors) for detecting a pressure acting on the compression plate ([0068] and [0070]-[0071], pressure acting on compression plate) or the placement surface ([0072], pressure sensors on capturing base);
a supporting arm (Fig. 1, 30) that supports the breast placement stage (Fig. 1, 36) in such a manner that the stage can be tilted ([0043], angular movement of imaging base); and 
processing circuitry ([0069], timing control unit having a compression plate turning motor) configured to:
control driving of the compression plate in such a manner that the breast placed on the breast placement stage tilted ([0069], compression plate tilting by turning motor) by the supporting arm is supported from below and compressed (Fig. 1, compression between plate and imaging base),
determine a target value of a tilt angle of the compression plate in accordance with an angle of the placement surface with respect to a horizontal plane ([0068]-[0069], tilt detection determines the angle of the stage and the compression plate is tilted to match the angle of the stage),
cause, when a pressure detected by the pressure sensor, the compression plate to move toward the breast placement stage  ([0070], compression plate moved towards base) and increase tilt angle then decrease tilt angle ([0071]-[0073], pressure changes detected and the angle is adjusted based pressure). 
Hanke teaches cause the compression plate to gradually increase the title angle and then gradually decrease the tilt angle (Fig. 8-10, tilt angle of compression plate 8 is increased then decreased). 
However, Kashawagi and Hanke fail to disclose cause, when the pressure detected by the pressure sensor is greater than a predetermined value, the compression plate to move toward the breast placement stage and gradually increase the title tilt angle and then gradually decrease the tilt angle.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884               

/DANI FOX/Primary Examiner, Art Unit 2884